Title: To George Washington from Jacob Johnson, 24 February 1781
From: Johnson, Jacob
To: Washington, George


                        
                            Sir
                            garrison Wyoming Febry 24th 1781.
                        
                        I have wrote Genll Parsons (with whom I have Some particular acquaintance) & now take leave to make
                            this address to Your Excellency; whom I had in mind to wait upon, at New Windsor, when lately I passed by that way—But
                            Your Excellency at that time was retird to the Jersey; Haveing no opportunity then—And being delayd beyond my expectation
                            here—Are Some of the Reasons, why this written Memorial comes to Your Excellency; not only for my selfe, but on behalfe of
                            the Garrison at Wyoming; and the Inhabitants in, & about sd Garrison.
                        Shewing; that whereas, Your Excellency, pursuant to a Resolve of Congress, Decemr 12th 1780. Having judged the
                            Post at Wyoming Necessary; consequently relived the Garrison there &c. Now may it please Your Excellency, Since
                            this Post is of such Importance, & Consequence, as Your Excellency rightly judged it to be—Your Excellency will be
                            pleased further to consider, whether it may not be of equal necessity, & utility, to Appoint, & Order a
                            Continental Chaplain, or Gospel minister, to Officiate here for the Sake of the Standing Garrison; and suffering
                            distressed Inhabitants, & Militia, who have usually done Duty—And on Emergencies, & Invasions of the Enemy,
                            have united in defending the Garrison, & Inhabitants on this Ground.
                        And more especially, Since, neither the Soldiery of this Garrison, or the Inhabitants of this ground, (the
                            Latter of which amount to, 6, or 7 hundred Souls) have had the Dispensation of the Gospel, going on three Years: Nor have
                            they any Rational prospect, of such an Inestimable blessing; except Your Excellency, Congress, or Board of war, see fit to
                            appoint, & Order a Continental Chaplain, at this most important, tho’ Suffering, & distressed Out-Post.
                        Many are the weighty Arguments, & cogent Reasons, to en—
                        
                            part of letter missing
                        
                        The true import of this Address, & Memorial, to Your Excellency—The Scituation of this out Post; and
                            the Nature of the thing it Selfe, Speaks, with the loudest Voice: and most silencing conviction—Were Your Excellency,
                            Continental Congress, or Board of war, to be here, for Sabbaths, or months, or Years, and hear neither Sermo or Prayers;
                            Snd See neither Sabbaths, or Assemblies—In what Part of the World, would your Excellency, Congress, or Board of war Imagin
                            they were, transported to? Surely not, any Parts, of Christian America! Where Congress, had any Influence, goverment, or
                            Order! Not Surely, General Washington, the Board of War, were wholy Strangers to this Incognito? of what? Surely, not of
                            these United States, of America—But is this a Truth? however, Shocking! that cannot be denyd? And is
                            it no longer incognito! but lately discoverd, at Wyoming: within a hundred, & twenty miles of Philidelphia! And
                            about so far, from Gnll Washingtons Headquarters, at New Windsor! Is this sufferable! is it tolerable in a Christian State!
                            no, surely—But what Remedy? Is it reasonable, a Minister of Christ, should preach the Gospel, here at Wyoming, without any
                            Reward, except in the next World? I am Sure, a minister of Christ (tho’ his Governing motive, to preach is a Reward, in the coming World) yet that in Reason can’t be, the governing motive of Congress, or of
                            your Excellency, in calling, & expecting them to preach! If so, let the pay, of all the chaplains, in the Several
                            Departments, be stoped; & then, I will immediately Stop my hand, in addressing, this memorial, to your
                            Excellency. But if not, let Wyoming (alias Wilksbarre) & the Garrison there, come into
                            Remembrance, before your Excellency, Congress, & these United States of America. Your
                            Excellencys most Obedt Humle Servt
                        
                            Jacob Johnson
                        
                    